PER CURIAM
On our own motion, we dismissed appellant’s appeal as untimely filed because he “filed his notice of appeal within 30 days of the date the judgment herein was docketed instead of 30 days of the date the judgment was entered in the trial court’s register.” Appellant petitioned for review. We allow his petition for reconsideration pursuant to ORAP 10.10(1) and reinstate the appeal. Gordon v. Schumacher, 77 Or App 435, 713 P2d 658 (1986).
Petition for reconsideration allowed; appeal reinstated.